     Case 5:17-cv-00220-LHK Document 1147 Filed 01/06/19 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11                       UNITED STATES DISTRICT COURT
12                     NORTHERN DISTRICT OF CALIFORNIA
                               SAN JOSE DIVISION
13

14

15   FEDERAL TRADE COMMISSION,              Case No. 5:17-cv-00220-LHK-NMC

16                    Plaintiff,            JOINT NOTICE OF LAWYERS
                                            PRESENTING AT TRIAL
17              vs.
18   QUALCOMM INCORPORATED, a
     Delaware corporation,
19
                      Defendant.            Trial Date: January 4, 2019
20

21

22

23

24

25

26

27

28
                                                                JOINT NOTICE OF LAWYERS
                                                                     PRESENTING AT TRIAL
                                                              Case No. 5:17-cv-00220-LHK
      Case 5:17-cv-00220-LHK Document 1147 Filed 01/06/19 Page 2 of 4



 1          Pursuant to the Court’s request, the Parties submit a list of trial lawyers who will be

 2   presenting throughout the course of the trial.

 3
     Lawyers for Plaintiff Federal Trade Commission
 4   Jennifer Milici
 5   Daniel Matheson
     J. Alexander Ansaldo
 6   Joseph Baker
     Wesley Carson
 7   Kent Cox
     Elizabeth Gillen
 8
     Nathaniel Hopkin
 9   Mika Ikeda
     Rajesh James
10   Philip Kehl
     Kenneth Merber
11   Aaron Ross
     Connor Shively
12
     Mark Woodward
13
     Lawyers for Defendant Qualcomm Incorporated
14   Robert Van Nest
     Gary Bornstein
15   Brent Byars
     Marc Collier
16
     Yonatan Even
17   Eric Hall
     Eugene Paige
18   Jordan Peterson
     Antony Ryan
19   Justina Sessions
20   Matan Shacham
     Richard Taffet
21   Bryn Williams
     Richard Zembek
22

23

24

25

26

27

28


                                                                                JOINT NOTICE OF LAWYERS
                                                                                     PRESENTING AT TRIAL
                                                                              Case No. 5:17-cv-00220-LHK
      Case 5:17-cv-00220-LHK Document 1147 Filed 01/06/19 Page 3 of 4


     Dated: January 6, 2019            Respectfully submitted,
 1
                                       FEDERAL TRADE COMMISSION
 2
                                       s/ Jennifer Milici
 3
                                       Jennifer Milici
 4                                     Daniel Matheson
                                       600 Pennsylvania Avenue, N.W.
 5                                     Washington, D.C. 20580
                                       (202) 326-2912; (202) 326-3496 (fax)
 6                                     jmilici@ftc.gov
                                       dmatheson@ftc.gov
 7
                                       Attorneys for Federal Trade Commission
 8

 9                                     CRAVATH, SWAINE & MOORE LLP
10                                     s/ Gary A. Bornstein
                                       Gary A. Bornstein
11                                         Worldwide Plaza
                                              825 Eighth Avenue
12                                                New York, NY 10019
                                                     Telephone: (212) 474-1000
13                                                       Facsimile: (212) 474-3700
                                                            gbornstein@cravath.com
14
                                       Robert A. Van Nest
15                                     Eugene M. Paige
                                       Justina K. Sessions
16                                     KEKER, VAN NEST & PETERS LLP
                                           633 Battery Street
17                                             San Francisco, CA 94111
                                                  Telephone: (415) 676-2289
18                                                    Facsimile: (415) 397-7188
                                                          rvannest@keker.com
19                                                        epaige@keker.com
                                                          jsessions@keker.com
20
                                       Richard S. Taffet
21                                     MORGAN, LEWIS & BOCKIUS LLP
                                          101 Park Avenue
22                                            New York, NY 10178
                                                  Telephone: (212) 369-6000
23                                                   Facsimile: (212) 309-6001
                                                         richard.taffet@morganlewis.com
24                                     Willard K. Tom
                                       MORGAN, LEWIS & BOCKIUS LLP
25                                        1111 Pennsylvania Avenue, N.W.
                                              Washington, DC 20004
26                                                Telephone: (202) 739-3000
                                                     Facsimile: (202) 739-3001
27                                                       willard.tom@morganlewis.com
28


                                                                   JOINT NOTICE OF LAWYERS
                                           1                            PRESENTING AT TRIAL
                                                                 Case No. 5:17-cv-00220-LHK
     Case 5:17-cv-00220-LHK Document 1147 Filed 01/06/19 Page 4 of 4


                                      Geoffrey T. Holtz
 1                                    MORGAN, LEWIS & BOCKIUS LLP
                                         One Market, Spear Street Tower
 2                                           San Francisco, CA 94105
                                                Telephone: (415) 442-1000
 3                                                  Facsimile: (415) 442-1001
                                                        donn.pickett@morganlewis.com
 4                                                      geoffrey.holtz@morganlewis.com
 5                                    Attorneys for Qualcomm Incorporated
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28


                                                                 JOINT NOTICE OF LAWYERS
                                         2                            PRESENTING AT TRIAL
                                                               Case No. 5:17-cv-00220-LHK
